Citation Nr: 1424138	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-19 05	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to payment of month of the Veteran's death benefit under 38 U.S.C. § 5310(b).


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to June 1946.  He passed away in May 2008; his spouse pre-deceased him in December 2007.  The appellant is his daughter. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office and Pension Management Center in Jackson, Mississippi. 

The Board notes the appellant's use of the term "apportionment" but finds that the rules for apportionment, as found under 38 C.F.R. § 3.450, 3.452 do not apply here, where the Veteran has died.  Indeed, except for the last month's benefit, as considered in the instant decision, there are no further benefits due the Veteran and thus there is nothing to apportion.  Instead, the claim is one of entitlement to payment of month of the Veteran's death benefit under 38 U.S.C. § 5310(b).


FINDINGS OF FACT

1.  The Veteran passed away on May [redacted], 2008; his spouse pre-deceased him in December 2007; and the appellant is his daughter. 

2.  The appellant filed a claim seeking entitlement to payment for the month of the Veteran's death benefit under 38 U.S.C. § 5310(b) as a non-spouse survivor of the Veteran. 





CONCLUSION OF LAW

The criteria for entitlement to payment of the surviving spouse's month of the Veteran's death benefit under 38 U.S.C. § 5310(b) have not been met.  38 U.S.C.A. §§ 5107, 5310(b) (West 2002 & Supp. 2013); VAOPGCPREC 1-2009 (January 22, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542   (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Analysis- Month of the Veteran's death benefit under 38 U.S.C. § 5310(b).

The appellant argues that she should be entitled to the Veteran's VA pension check for the month of his death as an accrued benefit, as she is his only child and next of kin.  

The Veteran passed away in May 2008, leaving no surviving spouse.  Following his death, the Veteran's daughter filed a claim for entitlement to the month of death payment made in May 2008.   

In a June 2008 memorandum to file it was noted that the Veteran's benefit payment was returned as he had passed away.  

In a February 2009 statement, the appellant wrote that, "I am asking for apportionment of my father's VA pension for the month of May, 2008.  I am an only child, and my father's next of kin."

According to VA General Counsel, if a Veteran's surviving spouse, entitled to receive the section 5310(b) (1) month of the Veteran's death benefit, dies before receiving the benefit, VA is not required to pay to the deceased surviving spouse's estate the amount of the section 5310(b) benefit the surviving spouse would have received, but for his or her death.  In this case the Veteran's spouse pre-deceased him.  

As noted by the General Counsel, the statutory terms chosen by Congress in enacting the statute authorizing this benefit, read in the context of the statutory scheme for Veterans' benefits; clearly indicate that the section 5310(b) benefit was intended solely for the surviving spouse of a Veteran.  Cf. Pelea v. Nicholson, 497 F.3d 1290, 1292 (Fed.Cir. 2007) (providing similar analysis concerning DIC benefits upon the death of a surviving spouse).

While the Board is sympathetic to the appellant's arguments, it is bound by the General Counsel's opinion, as the Chief Legal Officer of VA. See 38 U.S.C.A. § 7104(c). Under these circumstances, no legal basis exists for granting this appeal.


ORDER

Entitlement to receive payment of month of the Veteran's death benefit under 38 U.S.C. § 5310(b) is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


